DETAILED ACTION
The communication dated 12/30/2020 has been entered and fully considered.
Claim 1 has been amended. Claims 3 and 10 have been cancelled. Claim 16 has been withdrawn from further consideration. Claims 1-2 and 4-18 remain pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive.
The Applicant argues that KUROSAWA specifies a pulse width of 200 µs as a prerequisite.
The Examiner respectfully disagrees as KUROSAWA teaches in a twelfth embodiment that the pulse width of 200 µs or less of the laser would be needed. This embodiment does not require a pulse width or 10 to 100 µs, and only states a pulse width of 200 µs or less, which encompasses the claimed range. 
If the Applicant remains unconvinced that KUROSAWA teaches the pulse width of the laser light of 200 µs or less does not encompass the claimed range, in the alternative, OWEN teaches pulse width are shorter than about 100 nsec, and preferably between about 40-90 ns or lower, which is inside the claimed range [Col. 4, lines 37-41]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KUROSAWA, by having the pulse width be 40-90 ns, as suggested by OWEN, in order to reduce thermal damage effects [Col. 4, lines 38-39]. The Applicant further states that “the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 5, 10-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurosawa et al. (U.S. PGPUB 2002/0033387), hereinafter KUROSAWA, in view of Owen et al. (U.S. 5,593,606), hereinafter OWEN.
Regarding claim 1, KUROSAWA teaches: A manufacturing method of a processed resin substrate comprising (Abstract, examiner is interpreting wiring board as substrate): preparing a resin substrate including a resin layer and a metal layer that covers at least a part of one surface of the resin layer (KUROSAWA teaches a method for a printed board with conductor layers/metallic layers (2, 3, 4) [0075-0076] and epoxy resin [0082]. KUROSAWA further teaches the metallic layer covers the resin [Fig. 1]); and forming a through hole in the resin substrate by scanning the resin substrate with pulsed laser light along a predetermined circumference of the through hole so as to surround the through hole (KUROSAWA teaches forming a through hole with a laser beam (27) [0078; 0030; 0032] and scanning the surface of the substrate while irradiating with the pulsed laser beam [0022]. KUROSAWA also teaches scanning the periphery (21) of the machined portion (which Examiner is interpreting machined portion as substrate) [Fig. 16a-16b; 0116]), the pulsed laser light including a pulse width of 10 psec to 100 nsec (KUROSAWA teaches in an embodiment [0161] that the laser beam (27) cane have a pulse width of 200 µs or less, which encompasses the claimed range [0164].), wherein: the forming the through hole in the resin substrate by scanning includes an interval of irradiation (KUROSAWA teaches forming through hole [0002] and scanning includes an interval of irradiation [0021-0022]), the interval of irradiation including: an interval of the pulsed laser light at a given point along the predetermined circumference of the through hold on the resin substrate (KUROSAWA teaches a scanning path (26) to provide a machined hole [0115; Fig. 16(a)]. KUROSAWA further teaches “the spot of the laser beam 27 is sequentially moved to different drilling positions for each pulse. After all of the many drilling positions in the range of a scan vision are irradiated with the laser beam 27 pulse by pulse (after the elapse of a substantial time of 15 ms or more), or after the elapse of a time of 15 ms or more from irradiation of the first drilling position with the laser beam 27, the spot is returned [0158]), and an interval between irradiation with the pulsed laser light of an nth-round and irradiation with the pulsed laser light of an (n+1)th-round (Examiner is interpreting this limitation as resting time between pulsing. KUROSAWA teaches a beam irradiation pausing time of 15 msec or more which is within the claimed range [0020-0021; 0030; 0032, claim 17]), the interval of irradiation being 5 msec or more (KUROSAWA teaches an interval of irradiation of pausing time of the laser beam of 15 msec or more which would meet the claim limitation [0030; 0032, claim 17; 0021]. Furthermore, it would be obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention that a pausing time of 15 msec and any number of msec for drilling time would meet the claim since the interval of irradiation equals drilling time and pausing time according to the claim as written.), and the given point being irradiated by a plurality of the pulsed laser light (KUROSAWA teaches a plurality of pulses forming a train at intervals of a beam irradiation pausing time of 15 ms or more [0028]. KUROSAWA teaches a spot can be made with a plurality of pulses [0116; Figs. 16(a)-16(b); 0116]. KUROSAWA also 
KUROSAWA does not explicitly teach scanning the resin substrate with pulsed laser light along a predetermined circumference of the through hole so as to surround the through hole. In the same field of endeavor, through holes, OWEN teaches that though-hole (86) defines on the surface of work piece (40) a circular spatial region (90) having a periphery (92), which Examiner is interpreting as circumference. The through-hole (86) is formed by sequentially positioning beam (62) having spot area (94) at overlapping contiguous locations around periphery (92). The beam (62) is kept at each location for sufficient time for system (10) to deliver the number of beam pulses necessary to achieve the depth of cut at the location. After the beam completes the path around periphery (92, which surrounds the through-hole), the center target material (96) falls out to form through-hole (86) [Fig. 3A; Col. 5, lines 31-42], which indicates that the beam moves from each location (which Examiner is interpreting moving as scanning). This process is called trepanning. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KUROSAWA by having the through-hole trepanned, as suggested by OWEN, in order to facilitate substantially clean, simultaneous via formation [Col. 2, lines 52-54]. Furthermore, trepanning is a process well known in the art, as taught by OWEN. See KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007). 
Additionally, if the Applicant remains unconvinced that KUROSAWA teaches the pulse width of the laser light of 200 µs or less does not encompass the claimed range, in the alternative, OWEN teaches pulse width are shorter than about 100 nsec, and preferably between about 40-90 ns or lower, which is inside the claimed range [Col. 4, lines 37-41]. It would have 
Regarding claim 2, KUROSAWA teaches: wherein the metal layer covers both surfaces of the resin layer in part or in whole (KUROSAWA teaches the conductor layers (2, 3, and 4) covers both surfaces of the resin layer (11, 12) [0075-0076; Fig. 1; examiner is interpreting the insulating base materials as resin layers, 0008, 0010]).
Regarding claim 5, KUROSAWA teaches: wherein, in the forming of the through hole, the pulsed laser light is applied to the resin substrate by scanning further includes applying the pulsed laser light to the resin substrate from a side on which the metal layer is disposed (KUROSAWA shows the pulsed laser light is applied to the substrate from a side on which the metal layer is disposed (Fig. 18; conductor layers/metallic layers (2, 3, 4) [0075-0076] and epoxy resin [0082]). In the alternative, OWEN teaches moving the pulsed laser light from a side on which the work piece is exposed [Fig. 1; Fig. 3A; Col. 4, lines 22-24; Col. 4, lines 50-63].
Regarding claim 11, KUROSAWA teaches: wherein the resin layer is composed of one or more resins selected from a group consisting of epoxy resin, polyimide resin, polyethylene terephthalate resin, polyethylene naphthalate resin, bismaleimide triazine resin, phenol resin, silicone resin, modified silicone resin and epoxy modified silicone resin (KUROSAWA teaches the resin layer is made from epoxy resin [0010]).
Regarding claim 12, KUROSAWA teaches: wherein the resin layer includes one or more reinforcements selected from a group consisting of a glass fiber, ceramics, a ceramics fiber, paper, cloth, a carbon fiber and an aramid fiber (KUROSAWA teaches the resin layers can contain glass fiber [0010]).
claim 13, KUROSAWA teaches: wherein the resin layer is a glass epoxy substrate or a polycarbonate substrate (KUROSAWA teaches the resin layer is made from glass epoxy resin [0010; 0082; 0076; 0134]).
Regarding claim 14, KUROSAWA teaches: wherein the metal layer is composed of one or more metals selected from a group consisting of copper, silver, gold and aluminum, or an alloy which contains any of the metals as a main component (KUROSAWA teaches metallic layers (2,3,4) including a copper foil [0075]). In the alternative, OWEN teaches layers 64 and 68 may contain, for example, standard metals such as, aluminum, copper, gold, molybdenum, nickel, palladium, platinum, silver, titanium, tungsten, metal nitrides, or combinations thereof [Col.4, lines 55-58].
Regarding claim 15, KUROSAWA teaches: wherein the thickness of the metal layer is 2 to 50 µm (KUROSAWA teaches the metal layer being 18 microns (KUROSAWA teaches the copper foil (examiner is interpreting as the metal layer) to be 18 microns [0076]). In the alternative, OWEN teaches the convention metal layers vary in thickness, typically between 9-36 microns. 
Regarding claim 18, KUROSAWA teaches: wherein the interval of irradiation of the pulsed laser light at each point on the resin substrate is 152.9 or less (KUROSAWA teaches a pausing time of 15 msec or more, which overlaps with the claimed range. The overlapping ranges of KUROSAWA makes a prima facie case of obviousness).
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kurosawa et al. (U.S. PGPUB 2002/0033387), hereinafter KUROSAWA, and Owen et al. (U.S. 5,593,606), hereinafter OWEN, as applied to claim 1 above, and further in view of  O’Brien et al. (U.S. RE43,400 E), hereinafter O’BRIEN.
claim 4, KUROSAWA and OWEN teach all the limitations of the claimed invention as stated above, including an interval of irradiation of pulsed laser light at each point on the predetermined circumference is 5 msec or more (KUROSAWA teaches an interval of irradiation of pausing time of the laser beam of 15 msec or more which would meet the claim limitation [0030; 0032, claim 17; 0021]. Furthermore, it would be obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention that a pausing time of 15 msec and any number of msec for drilling time would meet the claim since the interval of irradiation equals drilling time and pausing time according to the claim as written.). KUROSAWA and OWEN are silent as to a plurality of laps of scanning.
In the same field of endeavor, pulse lasers, O’BRIEN teaches forming the through hole in the substrate includes several scans with the laser across the entire cut path, which Examiner is interpreting as circumference [Col. 18, lines 29-35; Col. 18, lines 38-45]. It would have been obvious to modify KUROSAWA and OWEN, by having a plurality of laps of scanning, as suggested by O’BRIEN, in order to improve cut quality [Col. 5, lines 35-38].
	Regarding claim 6, KUROSAWA and OWEN teach all the limitations of the claimed invention as stated above, including a scanning time of one lap of the predetermined circumference with the pulsed laser light is less than 5 msec (KUROSAWA teaches drill time/ irradiation time (Examiner is interpreting as scanning time per Applicant’s specification [0026]) ranging from 10 to 200 µs (which is 0.01 to 0.2 msec) [0019; 0028]. Furthermore, it would be obvious to one of ordinary skill to be able to optimize the irradiation time depending on the material used and the thickness of the material for the substrate.). KUROSAWA further teaches an interval of irradiation of 5 msec or more [0030; 0032], an irradiation time of less than 5 msec 
In the same field of endeavor, pulsed lasers, O’BRIEN teaches forming the through hole in the substrate includes several scans with the laser across the entire cut path, which Examiner is interpreting as circumference [Col. 18, lines 29-35; Col. 18, lines 38-45]. It would have been obvious to modify KUROSAWA and OWEN, by having a plurality of laps of scanning, as suggested by O’BRIEN, in order to improve cut quality [Col. 5, lines 35-38]. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kurosawa et al. (U.S. PGPUB 2002/0033387), hereinafter KUROSAWA, and Owen et al. (U.S. 5,593,606), hereinafter OWEN, as applied to claim 1 above, and further in view of ISO (JP 2006-026665 A).
Regarding claim 7, KUROSAWA and OWEN teach all the limitations of the claimed invention as stated above, including forming the through hole includes forming a plurality of through holes including a first through hole and a second through hole as the through hole (OWEN teaches the through-hole (86) is formed by sequentially positioning beam (62) at overlapping contiguous locations around periphery (92). The beam is moved continuously through each location at a speed sufficient for the number of beam pulses necessary to achieve the depth of cut at the location [Col. 5, lines 31-42]. Fig. 3A shows several through holes. KUROSAWA further teaches “the spot of the laser beam 27 is sequentially moved to different drilling positions for each pulse. After all of the many drilling positions in the range of a scan vision are irradiated with the laser beam 27 pulse by pulse (after the elapse of a substantial time of 15 ms or more), or after the elapse of a time of 15 ms or more from irradiation of the first drilling position with the laser beam 27, the spot is returned [0158]) and an interval of irradiation 
In the same field of endeavor, laser drilling, ISO teaches a through hole is made by turning the laser beam along the outer periphery of the hole [0001; 0004]. ISO further teaches that hole A and another hole B are processed for a certain time each and after drilling hole B, hole A is processed again and this is repeated for a number of times [0016; Fig. 7]. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the process of ablation as taught by KUROSAWA and OWEN, by further repeating the process of drilling the through holes, as suggested by ISO, in order to have a large through hole of high quality [0008].
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kurosawa et al. (U.S. PGPUB 2002/0033387), hereinafter KUROSAWA, and Owen et al. (U.S. 5,593,606), hereinafter OWEN, as applied to claim 1 above, and further in view of Noddin (U.S. Patent No. 5,841,102), hereinafter NODDIN.
Regarding claim 8, KUROSAWA and OWEN teaches all the limitations of the claimed invention as stated above, including a wavelength of the pulsed laser light is 250 to 2000 nm (OWEN teaches several wavelengths can be used for the output beam (62), such as 355 nm [Col. 4, lines 24-26]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KUROSAWA, by having a wavelength of 355 nm, as suggested by OWEN, in order to have a tripled frequency [Col. 4, line 26]. Also, 355 nm is a wavelength commonly used in the art, as taught by OWEN), but are silent .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kurosawa et al. (U.S. PGPUB 2002/0033387), hereinafter KUROSAWA, and Owen et al. (U.S. 5,593,606), hereinafter OWEN, as applied to claim 1 above, and further in view of Vanagas (JP 2009-166103 A), hereinafter VANAGAS.  
Regarding claim 9, KUROSAWA and OWEN teach all the limitations of the claimed invention as stated above, including: forming the through hole includes a condensing point of the pulsed laser light located in the resin layer (OWEN teaches beam spot area which Examiner is interpreting as condensing point [Col. 4, lines 41-43; Col. 4, lines 47-49] which is also located in the layer [Fig. 3A; Fig. 1]); a wavelength of the pulsed laser light is 355 nm (OWEN teaches the wavelength of the laser can be 355 nm [Col. 4, line 26]); a pulse energy of the pulsed laser light is 3 µJ or greater (KUROSAWA teaches a pulse energy of 280 mJ [0122]); a fluence of the pulsed laser light on the surface of the resin substrate is 3 J/cm2 or greater (KUROSAWA teaches an energy density (fluence) of 20 J/cm2 or more [0078; 0106]). KUROSAWA and OWEN fail to teach the fluence of the pulsed laser light is 10 J/cm2 or greater.
. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kurosawa et al. (U.S. PGPUB 2002/0033387), hereinafter KUROSAWA, and Owen et al. (U.S. 5,593,606), hereinafter OWEN, as applied to claim 1 above, and further in view of Lei et al. (U.S. 7,605,343), hereinafter LEI, and Noddin (U.S. Patent No. 5,841,102), hereinafter NODDIN.
Regarding claim 17, KUROSAWA and OWEN teach all the limitations of the claimed invention as stated above, but do not explicitly teach a scanning speed of the pulsed laser light is 200 mm/sec. In the same field of endeavor, drilling through holes, LEI teaches that typical scanning velocities may range from about 10 to about 1,000 mm/sec, which overlaps the claimed range [Col. 12, lines 40-42]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KUROSAWA and OWEN, to use the scanning speed to be about 10 to about 1,000 mm/sec, as suggested by LEI, as this range is typical for trepanning techniques which is a technique employed to create through-holes [Col. 12, lines 32-42].  The overlapping range of LEI makes a prima facie case of obviousness.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE MONTIEL whose telephone number is (571)272-2529.  The examiner can normally be reached on MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.M./Examiner, Art Unit 4161                                   

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748